DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
Non-Final Rejection 
Claims 1-9, 11-18, 20-22 are pending.  Claim 1 is independent.  Claims 10 and 19 are cancelled.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.  Applicants continue to urge that the one-bath process of Breulmann et al. DE10105574A1 does not disclose the claimed method having a second, or further tanning bath as is recited by the claim 1C.  In response, the BRI of the claim 1 with the language of a “further tanning bath” contradicts Applicants arguments against one-bath tanning, since the claim language does not require the first tanning bath to be drained or exhausted and subsequently replaced as is in the specification [0081].  
Breulmann et al. DE10105574A1 is pertinent to the claims as presented in the RCE because the art teaches the claimed change in pH of the tanning bath and guides one of ordinary skill to the concept that tanning is one of pretanning or retanning or both understood successive processes. Tanning with aldehydes and especially dialdehydes has been known for a long time and is familiar to the expert, so the method here is not described in detail. Tanning with glutaraldehyde is, for example, is generally carried out at room temperature and uses tanning vessels which are mainly rotatable barrels or drums guiding one of ordinary skill to the claimed concept of having multiple baths.  See the paragraph above “process stage a)”.  
Finally, Breulmann et al. teach a method for tanning an animal skin, the method comprising: (a) putting the animal skin in contact with a first tanning bath comprising at least one dialadehyde of formula I, namely, O=CH-(CH2)n-HCO=O wherein n is 0 or an integer number greater than or equal to 1 and less than or equal to 8, and wherein the first tanning bath has a pH greater than or equal to 1 and less than or equal to 5; (see claim 1 of Breulmann et al. steps a, b and c) and claim 3.
The instant claim 1(c) of repeating one or more times the steps (a) and (b) on the animal skin coming from the step (b) using a second or further tanning bath is met by Breulmann et al. guiding one of ordinary skill in claims 9-10 to repeat steps f and j in the prior art claim 1 and further the Breulmann et al. reference does not use the term surfactant thus meeting the claim limitation to wherein in the first, second, and further tanning baths, surfactants are present in a total quantity less than 0.05% by weight relative to a pelt weight of the animal skin.
Accordingly Breulmann et al. is pertinent to the claims as presented for examination and the claim amendments are addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 are unclear and indefinite with its claim language to first bath, second bath and further bath.  BRI of such language is to a tanning bath.
Claim 1 is also replete with contradictions (repeating and skipped) making the claim language unclear and indefinite.  (d) requires repeating 1 or more times a, b and c, and requires wherein when repeating the one or more times, the step c is skipped during a last repetition?  Thus, effectively step c does not need to be present if a and b are done only once, which then contradicts the repeating language.  Having the term ‘repeating’ next to ‘one’ is contradictory as repeating requires the step a to be done at least 2 times. For purposes of examination and compact prosecution BRI of the claim language presented for examination is that step A has a pH of 1-5 and step B has a pH of 5-8 and a) and b) are both required and step c is optional (ie skipped).
Claim 8 recites material limitation to wherein the method does not comprise any tanning treatment with tanning agents different from the at least one dialdehyde of the general formula (1).  The exclusion of tanning treatment with tanning agents different from the at least one dialdehyde of the general formula (1) is unclear and indefinite as to what is being excluded and contradictory to the claim 1 from which claim 8 depends recites language to a further tanning bath and also contradictory to the state of the art where leathers are finished after pretanning and tanning.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as obvious over Breulmann et al. DE10105574A1 (Google Patents English).
Breulmann et al. teach tanning of hides and pelts with an aldehyde tanning agent comprises treating sample sections with an indicator and optically determining the completeness of aldehyde penetration and subsequent fixation. 
Tanning of hides and pelts with an aldehyde tanning agent comprises: 
(a) pickling the hide or pelt by treatment with water and salt; 
(b) adjusting the bath to pH 2.9-3.9 by adding an acid and continuing the treatment;
 (c) adding an aldehyde tanning agent and continuing the treatment; 
(d) taking a sample and making a section; 
(e) treating the section with an indicator that reacts with the aldehyde to produce a visible or measurable optical signal; 
(f) continuing the treatment and repeating steps (d) and (e) until the optical signal indicates complete penetration of the aldehyde through the section; 
(g) increasing the pH of the bath to 3.8-4.0 and continuing the treatment;
 (h) taking a sample and making a section; 
(i) treating the section with the indicator; (j) continuing the treatment and repeating steps (h) and (i) until a diminished optical signal indicates sufficient fixation of aldehyde groups; and 
(k) draining the bath and washing and removing the leather.  See abstract and page 2 Description of the English translation. 
With respect to the claims requiring the step of removing or replacing the “first tanning bath”, said language is encompassed by the art guiding one of ordinary skill to dab and remove the adhering liquor (see last paragraph on page 3/7) when sampling for penetration into the hide until visual inspection of the core is blue to violet in color.  Specifically, when the core is still red or colorless, then the hide is returned to the bath for further treatment which explanation of the prior art encompasses the language to removing or replacing the first tanning bath with a second tanning bath or further tanning bath as is required in claims 1, 21 and 22. 
With respect to the claim language to “of less than 0.05% surfactant” has been met by the Breulmann et al. reference not using the word surfactant.
The example on page 3, illustrates the tanning of cowhide with glutardialdehyde at pH 2.9.  The process step g on page 3 illustrates the increase in pH to a maximum of 4.0 which is not greater than 5 and less that 8 as is required by claim 1 step b.  However, Breulmann et al. guides one of ordinary skill that a higher pH, as claimed would cause yellowing.  It is the Examiner’s position that when yellowing is not of concern to one of ordinary skill, the teachings of Breulmann et al. are sufficient to encompass the claimed increase pH in claim 1, step b.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process of increasing the pH to greater than 5 and less than 8 because Breulmann et al. specifically guide one of ordinary skill to increase the pH to a max of 4.0 to avoid yellowing. The prior art guide one of ordinary skill to the higher claimed pHs where yellowing is not of concern, ie like in tanning of hairs/furs.
Claim(s) 1-9, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 5,492,539).  
	Bauer et al. teach a method for preparing leather from unhaired hides (as required by claim 22 and also encompassing the animal hide of claims 1 and 21) with tanning the animal skin by (a) putting the animal skin in contact with a first tanning bath comprising at least one dialdehyde of general formula (1) col.2, line 51-52, wherein r is a whole number between 2 and 8 encompassing the claimed formula (I).   
	Limitation to wherein the first tanning bath has a pH greater than or equal to 1 and less than or equal to 5 is met by Bauer et al. example C-1 teach starting the wet white tanning in with a float pH of 2.2-2.5. See col.9, ln.5.  The Example C-1 in col.9, lines 1-20 guides one of ordinary skill to include the glutaraldehyde with glycol or diols (as stated in table 2 in col.8) explained in the Example C-1 as x% of product TA-I To TA-VI.  Limitation to (b) bringing the pH of the first tanning bath to a pH greater than 5 and less than 8; is taught in col.11,ln.55 where the wet white  (as in example C-1) is vegetable tanned in Example C-3 is brought to a pH of 5.0-5.5.(see col.11,ln.55) also encompassing the range of claim 3.
	Limitation to (c) replacing the first tanning bath is taught in col.11,ln.56 with Bauer et al. teaching one of ordinary skill to drain the float.  And limitation to the claimed  a second tanning bath comprising at least one dialdehyde of the general formula (1), 
Is taught in Table 2, and col.2,ln.51 and col.12,ln.10-50, Example C-3a, teaching vegetable retanning of the pretanned leather of example C-1 and col.15, lines 1-20 teaching that the claimed repeat tanning steps is beneficial for uniform and equal distribution of the tanning agents and the increased uptake of the tanning agent results in the benefit that the concentration employed can be reduced by about 20-30%.  See col.15,ln.1-Table 3, guiding one of ordinary skill to the claimed limitation of (d) repeating one or more times the steps (a), (b), and (c) on the animal skin coming from the step (c) using the second tanning bath or a further tanning bath, wherein when repeating the one or more times the steps (a), (b), and (c), the step (c) is skipped during a last repetition.	
	Limitation to wherein in the first, second, and further tanning baths comprise surfactants in a total quantity less than 0.05% by weight relative to a pelt weight of the animal skin is met by the art exemplifying no surfactant in examples C-1 and C1a (col.1) and only 0.3% nonionic surface active agents diluted in 300% water in example C-3 in col.11.  It is the examiners position that the art guides one of ordinary skill to negligible amounts of surfactant encompassing the claimed language.  
	Regarding claim 2, wherein the at least one dialdehyde of the general formula (1) is present in the first and second tanning baths in an amount greater than or equal to 0.1% by weight and less than or equal to 30% by weight with respect to the pelt weight of the animal skin is met by the art teaching the claimed formula in col.2,ln.51 is used in a comparatively small amount ie 0.5-1%  See col.1,ln.51. 
	The examples of Bauer et al. use glutardialdehyde with a polymer and alcohol as in table 1 and table 2 in col.8,ln20-55 encompassing claims 4-5 and 17.  
	Limitation to wherein the step (a) has duration greater than or equal to 1 hour and less than or equal to 7 hours as required by claim 6 and/ or equal to 4 hours as required by claim 18 is suggested by the Bauer et al. reference teaching that the hides are agitated for 90 minutes or alternatively agitated for 2 minutes, then 5 minutes rest during a span of the overnight.  See col.9,ln. 9-11. 
	Regarding claim 7 limitation to wherein a weight percentage ratio of the first tanning bath of the step (a) to the animal skin is greater than or equal to 1:5 and less than or equal to 10:1, is met by Bauer et al. examples using 3.3-3.5mm thickness cowhides (encompassing claim 9 and 20) with in a vat of 100-300% treatment liquor.  See the examples already cited.
	Claims 11-15 limitation to wherein the at least one dialdehyde of the general formula (1) is present in the first tanning bath in an amount greater than or equal to 0.1% by weight and less than or equal to 30% by weight with respect to the pelt weight of the animal skin is met by the art teaching the amount of 0.5% -1% by weight of the unhaired hides (see col.1,ln.51).  See also example C-1 in col.9,ln.5-10 using the glutaraldehyde in table 2 and the col.9,ln.35-40 also using the same.  

	Regarding claim 16, to wherein the pH of the first tanning bath in the step (b) is brought to greater than or equal to 6 and less than or equal to 7 is exemplified by Bauer et al. however, example C-2 in col.11,ln.5. and C-3, col.11,ln.55 teaches raising the pH to 5.5 which is as close to pH 6 and one would not expect a significant difference in properties given the ranges are disclosed in a plurality of examples.
	Bauer et al. do not exemplify all the claimed method steps within one example.  However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of tanning because Bauer et al. tan cowhide with a glutaraldehyde tanning agent as claimed in formula 1 and teach a similar increase in pH of the bath for a similar amount of time in general. 
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761